971 So.2d 983 (2008)
Nancy L. MULLIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4464.
District Court of Appeal of Florida, Fourth District.
January 2, 2008.
Nancy L. Mullis, Fort Lauderdale, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the trial court's dismissal of appellant's motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, without prejudice to appellant filing a new timely motion which complies with the rule. Appellant must show, among other things, how her alleged mental state affected her ability to communicate with counsel and aid in her own defense. The grounds for her motion must be stated with particularity. See Spera v. State, 971 So.2d 754, 2007 WL 3196507 (Fla. Nov. 1, 2007).
SHAHOOD, C.J., WARNER and POLEN, JJ., concur.